SEABURY, J.
(dissenting). The evidence shows that the contract between the parties was an entire contract. Under it the defendant’s daughter entered the Hartridge School for the school year. Upon the application blank, which the defendant signed, it is distinctly stated that:
“It is understood that pupils are entered for the entire year and no reduction will be made for absence or withdrawal.”
There is other evidence which sustains the view that the defendant knew that the provision quoted above was part of the contract which he made with the plaintiff. The defendant’s daughter entered the school and remained a short time, and was then withdrawn from it on account of sickness. The trial court has awarded judgment for the plaintiff for one-half of the yearly tuition fee. The contract being entire, the amount due under it cannot be apportioned. If the plaintiff was entitled to recover at all, it was entitled to recover the full amount.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.